DETAILED ACTION
This Office Action is in response to a communication made on July 11, 2022
Claims 1-20 have been cancelled by the Applicant
New claims 21-40 have been added by the Applicant
Claims 21-40 are pending in the application.
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed July 11, 2022, have been fully considered.
The Applicant argues on page 19 that “Although claims 1-20 were canceled, this was done merely for convenience and to aid legibility for the Office and other readers”. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jose et al (US Patent Application Pub. No. 2017/0006126 A1) hereinafter Jose, in view of Mansfield (WIPO Patent Publication No. WO 2021/050816 A1).
Regarding claims 21, 27 and 32, Jose teaches: 
A method performed by a server in a network, the server containing a request message service and a response message service, the method comprising: (see Fig. 1 item 140 and ¶ [0002],[0021],[0022], Jose shows a cloud platform in which applications are developed as suites of microservices which are deployed independently and run in separate computing processes and, therefore, can be modified independently, without redeploying the entire application, the system includes an orchestration mechanism/node that manages  communication on a network layer level between microservices nodes (a server in a network), Fig 5A, 5B and [0039]-[0042] shows an application is associated with one or more microservices and the system dynamically orchestrates a number of microservices, for example when a data request is received it is sent to a first network node/microservice, which executes a first section of the application code (a request message service), when the  response packet is received it is sent to a second node/microservice  which executes a second section of the code (a response message service)
receiving a message at the server, the message including a request message sent by a client device in the network or a response message sent by a content server in the network; (see Fig 5A, 5B and [0039]-[0042] shows the orchestrator node dynamically orchestrates a number of microservices, when a client data request is received it is sent to a first network microservice node, which executes a first section of the application code (receiving a message at the server, the message including a request message sent by a client), when the response is received it is sent to a second microservice node  which executes a second section of the code (a response message), [0019] shows a client system /browser accessing web content (sent by a content server)
when the message includes the request message, routing the message to the request message service and skipping the response message service; and when the message includes the response message, routing the message to the response message service and skipping the request message service (see Fig 5A, 5B and [0022],[0039]-[0042], Jose shows a node includes both a functionality of routing network traffic and a capability to perform computations/execute source code, when a data request is received it is routed to a first microservice node, which executes a first section of the application code (routing the message to the request message service), when the  response packet is received it is routed to a different/second microservice node which executes a different/second section of the code that processes the response (routing the message to the response message service and skipping the request message service)
Jose does not explicitly show:
a proxy server in a network  
Mansfield shows:
a proxy server in a network (see Fig. 1 item 1240 and ¶ [0007], Mansfield shows a docker container system which includes a secure container proxy service which applies security-based protocols to communication traffic entering the system, such as device data and client requests, where the client- specific container applications are deployed independent of the security-based protocols such as encryption protocols, authentication protocols, and authorization protocols, Fig. 3 and [0046] shows the proxy service includes a secure Forward Proxy Service which re-directs client requests to the correct external web services (a proxy server in a network)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jose to incorporate the teaching of Mansfield such that the system/orchestrator implements secure container proxy services which includes microservices that support security-based protocols, such as encryption protocols, authentication protocols, and authorization protocols. Doing so would provide greater security and scalability since the system/orchestrator mechanism would implement secure container based proxy services.
 
Regarding claims 22 and 33, Jose modified by Mansfield teaches the method and system of claims 21 and 32
Jose shows:
The method of claim 21, wherein the proxy server is deployed as a microservice (see Fig. 1 item 100 and [0018], Jose shows the cloud platform may provide various microservices which can be independently deployed on cloud platform as standalone microservice (proxy server is deployed as a microservice)

Regarding claims 23 and 34, Jose modified by Mansfield teaches the method and system of claims 21 and 32
Jose does not explicitly show:
The method of claim 21, wherein the request message service is in a request message service container, and the response message service is in a response message service container  
Mansfield shows:
The method of claim 21, wherein the request message service is in a request message service container, and the response message service is in a response message service container (see Fig. 1 and ¶ [0007], Mansfield shows the docker container system includes multiple containers which provide secure container proxy services to apply security-based protocols and independently route the communication traffic (a request message service container.. a response message service container)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jose to incorporate the teaching of Mansfield such that the system/orchestrator implements secure container proxy services which include microservices that support security-based protocols. Doing so would provide greater security since the system/orchestrator mechanism would implement secure container based proxy services for the client request and responses from the web content server.

Regarding claim 24, Jose modified by Mansfield teaches claim 21
Jose shows:
The method of claim 21, wherein the network message includes an HTTP (hypertext transfer protocol) message (see [0025],[0027], Jose shows the microservices are remotely consumed via HTTP request-response messages  (message includes an HTTP).

Regarding claims 25, 28 and 35-36, Jose modified by Mansfield teaches method, device and system of claims 21, 27 and 32
Jose does not explicitly show:
The method of claim 21, wherein the proxy server is configured as a forward proxy  
Mansfield shows:
The method of claim 21, wherein the proxy server is configured as a forward proxy (see Fig. 2 item 2260 and [0039] shows the system provides a secure forward proxy and secure reverse proxy which capture all HTTP application packets and performs all HTTP to HTTPS conversion and secure token insertion (a forward proxy) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jose to incorporate the teaching of Mansfield such that the system/orchestrator implements a secure forward proxy service which securely re-directs client requests to the correct external web services. Doing so would provide greater security since the system/orchestrator mechanism would implement a secure forward proxy service container based proxy services for the client request and responses from the web content server.

Regarding claims 26, 29 and 37, Jose modified by Mansfield teaches the method, device and system of claims 21, 27 and 32
Jose does not explicitly show:
The method of claim 21, wherein the proxy server is configured as a reverse proxy  
Mansfield shows:
The method of claim 21, wherein the proxy server is configured as a reverse proxy (see Fig. 2 item 2260 and [0039] shows the system provides a secure forward proxy and secure reverse proxy which capture all HTTP application packets and performs all HTTP to HTTPS conversion and secure token insertion (a reverse proxy) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jose to incorporate the teaching of Mansfield such that the system/orchestrator implements a secure forward proxy service which securely re-directs client requests to the correct external web services. Doing so would provide greater security since the system/orchestrator mechanism would implement a secure forward proxy service container based proxy services for the client request and responses from the web content server.

Regarding claims 30 and 38, Jose modified by Mansfield teaches the method and system of claims 27 and 32
Jose shows:
The computer readable storage device of claim 27, wherein the proxy server is configured as part of a security service (see Fig. 1 and [0015], Jose shows the system implements an authentication service which is an independent microservice deployed on cloud platform and is provided by cloud platform to applications running on cloud platform (part of a security service).

Regarding claim 40, Jose modified by Mansfield teaches claim 32
Jose shows:
The proxy server system of claim 32, wherein the processor executes the set of instructions to route a portion of a message to an applicable service of the proxy server and to not route that portion to any non-applicable service of the proxy server, and wherein the proxy server is configured with at least four services. (see Fig. 1 items 130,125,135 and [0018], Jose shows the system implements authentication service, data generation service and database service which are consumed by application, and the cloud platform may provide various microservices in addition to authentication service, data generation service, and database service (proxy server is configured with at least four services) which can be independently deployed on cloud platform as standalone microservices, [0042] shows when authentication of the user is not successful an error network packet is dynamically generated and sent to the execution environment. the process is discontinued (not route that portion to any non-applicable service of the proxy server)

Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jose, in view of Mansfield, and in further view of Bansal et al (US Patent Application Pub. No. 2021/0234860 A1) hereinafter Bansal.
Regarding claims 31 and 39, Jose modified by Mansfield teaches the device and system of claims 27 and 32
Jose does not explicitly show:
The computer readable storage device of claim 27, wherein the proxy server is configured as a cloud access security broker  
Bansal shows:
The computer readable storage device of claim 27, wherein the proxy server is configured as a cloud access security broker (see Fig. 1 and ¶ [0002],[0049], Bansal shows a cloud computing system for securing local network traffic offering security as a service, which provides access control, threat prevention, data protection, etc. where the data protection can include Data Loss Prevention/DLP, cloud application security such as via Cloud Access Security Broker/CASB, file type control etc. (cloud access security broker)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Jose to incorporate the teaching of Bansal such that the system/orchestrator implements data protection using cloud application security such as via Cloud Access Security Broker. Doing so would provide greater security since the system/orchestrator mechanism would implement secure container based proxy services and providing data protection using cloud application security such as via Cloud Access Security Broker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458